IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                              NOS. WR-82,627-01 & WR-82,627-02


                     EX PARTE STACIE ANN KENEMORE, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. 66764-01-E & 66765-01-E
               IN THE 108TH DISTRICT COURT FROM POTTER COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to two years’ imprisonment in each cause.

       Applicant contends that her counsel was not informed of his appointment to her appeal until

the time to file a notice of appeal had passed. The State agrees that Applicant is entitled to relief.

       We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause Nos. 66764-01-E & 66765-01-E from the 108th District Court of
                                                                                                    2

Potter County. Applicant is ordered returned to that time at which she may give a written notice of

appeal so that she may then, with the aid of counsel, obtain a meaningful appeal. Within ten days

of the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, she must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 28, 2015
Do not publish